Martin, J.
delivered the opinion of the court. The defendant and appellant assigns as error apparent on the face of the record, a discrepancy between the judgment and the verdict, on which it purports to be grounded.
The verdict is in these words: “The jury find a verdict for $574 96, in favor of the plaintiff, in cash—the said plaintiff to receive one half of the proceeds of the outstanding debts and goods left behind by the defendant, say $751 87 of goods, and $946 18 in notes and debts, as charged in the defendant’s account.”
The judgment is for $574 96 in cash, $751 87 in goods and $946 18 in notes and debts, & c.
Now by examining the defendant’s account to which the verdict expressly refers, it appears that the two last sums are the whole of the goods unsold and debts not collected, of which the jury intended the plaintiff to receive one half only. The error is manifest and obvious.
Moreau and Soule for the plaintiff—Canon for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed, and that the plaintiff recover from the defendant the sum of five hundred and seventy-four dollars and ninety-eight, cents—and that the defendant account to the plaintiff, or transfer to him one half of the goods unsold and left behind, and one half of the notes and debts uncollected—the plantiff’s said half being three hundred and seventy-five dollars and ninety-three cents in goods, and four hundred seventy-three dollars and nine cents in notes and debts, the appellee, paying costs in this court and the appellant, below.